



Exhibit 10.44


SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT


THIS SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED MASTER REPURCHASE
AGREEMENT (this “Amendment”), dated as of March 26, 2019 is by and between DHI
Mortgage Company, Ltd., a Texas limited partnership (the “Seller”), the Buyers
party to the Repurchase Agreement (defined below) (the “Buyers”), and U.S. Bank
National Association, a national banking association, as administrative agent
for the Buyers (the “Administrative Agent”).
RECITALS
A.    The Seller, the Buyers, and the Administrative Agent are parties to a
Second Amended and Restated Master Repurchase Agreement dated as of February 27,
2015, a First Amendment to Second Amended and Restated Master Repurchase
Agreement dated as of February 26, 2016, a Second Amendment to Second Amended
and Restated Master Repurchase Agreement dated as of June 24, 2016, a Third
Amendment to Second Amended and Restated Master Repurchase Agreement dated as of
September 23, 2016, a Fourth Amendment to Second Amended and Restated Master
Repurchase Agreement dated as of February 24, 2017, a Fifth Amendment to Second
Amended and Restated Master Repurchase Agreement dated as of February 23, 2018,
and a Sixth Amendment to Second Amended and Restated Master Repurchase Agreement
dated as of February 22, 2019 (as amended, restated, or otherwise modified from
time to time, the “Repurchase Agreement”).
B.    The parties hereto desire to amend the Repurchase Agreement as provided
herein.
AGREEMENT
In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1.Definitions. Capitalized terms used and not otherwise defined in this
Amendment have the meanings specified in the Repurchase Agreement.
Section 2.Amendments.
2.1    Transaction Sublimits. Section 4.2(b) of the Repurchase Agreement is
amended and restated in its entirety as follows:
(b) The outstanding Purchase Prices of all Purchased Loans that are Wet Loans
shall not exceed (x) 65% of the Maximum Aggregate Commitment for the last five
Business Days of March 2019 and the first five Business Days of April 2019; (y)
55% of the Maximum Aggregate Commitment on any of the first five and last five
Business Days of any other months; or (z) 35% of the Maximum Aggregate
Commitment on any other day (the “Wet Loans Sublimit”).
2.2    Schedules. Schedule BC to the Repurchase Agreement is amended and
restated to read in its entirety as set forth on Schedule BC hereto.
Section 3.Effectiveness. This Amendment shall become effective as of the date
first above written upon the Seller’s fulfillment of the following conditions
precedent:
3.1    The Administrative Agent shall have received (or be satisfied that it
will receive by such deadline as the Administrative Agent shall specify) the
following, all of which must be satisfactory in form and content to the
Administrative Agent:
(a)this Amendment, duly executed by the Seller, the Required Buyers, and the
Administrative Agent;
(b)a fee letter, duly executed by the Seller and the Administrative Agent; and




--------------------------------------------------------------------------------





(c)a certificate of the General Partner’s corporate secretary or assistant
secretary or other authorized officer dated as of the date hereof as to (i) the
incumbency of the officers of the Seller executing this Amendment and all other
Repurchase Documents executed or to be executed by or on behalf of the Seller,
(ii) the authenticity of their signatures, and specimens of their signatures
shall be included in such certificate or set forth on an exhibit attached to it
(the Administrative Agent, the Buyers and the Custodian shall be entitled to
rely on that certificate until the Seller has furnished a new certificate to the
Administrative Agent), (iii) resolutions of the General Partner’s board of
directors, authorizing the execution, delivery and performance by the Seller of
this Amendment and all other Repurchase Documents to be delivered by the Seller
pursuant to this Amendment and (iv) copies of the Seller’s (1) limited
partnership agreement, (2) certificate of limited partnership issued by the
state of Texas, (3) articles of incorporation certified by the Secretary of
State of the State of the General Partner, and (4) bylaws and all amendments, or
certification that there have been no changes to such documents since a true and
correct copy thereof was delivered to the Administrative Agent and that such
documents are in full force and effect.
3.2    Payment to the Administrative Agent or the Custodian, as applicable, of
all fees and expenses (including the disbursements and reasonable fees of the
Administrative Agent’s attorneys) of the Administrative Agent and the Buyers
payable by Seller pursuant to Section 9 of the Repurchase Agreement accrued and
billed for to the date of the Seller’s execution and delivery of this Agreement.
Section 4.Miscellaneous.
4.1    Ratifications. This Amendment shall modify and supersede all terms and
provisions set forth in the Repurchase Documents that are inconsistent with this
Amendment, and the terms and provisions of the Repurchase Documents are ratified
and confirmed and shall continue in full force and effect.
4.2    Seller Representations and Warranties. The Seller hereby represents and
warrants that the representations and warranties set forth in Section 15 of the
Repurchase Agreement are true and correct in all material respects with the same
force and effect on and as of the date hereof as though made as of the date
hereof.
4.3    Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.
4.4    Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement shall refer to the Repurchase Agreement as amended and
modified hereby.
4.5    Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York as applicable to the
Repurchase Agreement.
4.6    Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Seller, the Buyers, the Administrative Agent, and their
respective successors and assigns, except that the Seller may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and, to the extent required by the
Repurchase Agreement, the Buyers.
4.7    Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed an original, but all of which
when taken together shall constitute one and the same instrument.
4.8    Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
4.9    ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
[Signature Pages Follow]


2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF the parties have caused this Amendment to be executed as of
the date first set forth above.
DHI MORTGAGE COMPANY, LTD.,
as Seller and Servicer


By: DHI Mortgage Company GP, Inc.
Its General Partner






By: /s/ MARK C. WINTER                 
Name: Mark C. Winter
Title: Executive Vice President




Seventh Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent and a Buyer




By: /s/ EDWIN D. JENKINS                
Name: Edwin D. Jenkins            
Title: Senior Vice President




Seventh Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------





ASSOCIATED BANK, N.A., as a Buyer




By: /s/ THOMAS J. CONNALLY            
Name: Thomas J. Connally            
Title: Senior Vice President






Seventh Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------





BRANCH BANKING & TRUST COMPANY, as a Buyer




By: /s/ SAMUEL W. BRYAN            
Name: Samuel W. Bryan    
Title: Senior Vice President




Seventh Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------





COMERICA BANK, as a Buyer




By: /s/ ART SHAFER                    
Name: Art Shafer                
Title: Senior Vice President




Seventh Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------





TIAA, FSB, formerly known as EVERBANK, as a Buyer




By: /s/ E.R. MOORE                    
Name: E.R. Moore                
Title: Vice President




Seventh Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------





BMO HARRIS BANK N.A., as a Buyer




By: /s/ BOB BOMBEN                    
Name: Bob Bomben                
Title: Director




Seventh Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------





STERLING NATIONAL BANK, as a Buyer




By: /s/ EDDIE OTHMAN                    
Name: Eddie Othman                
Title: Senior Vice President






Seventh Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------






SCHEDULE BC TO SEVENTH AMENDMENT
TO SECOND AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT


SCHEDULE BC
TO SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT


THE BUYERS' COMMITTED SUMS
Buyer
Except as provided in the below chart, Committed Sum for each period from and
including the following dates in any calendar year to and including the
following dates in any calendar year:


January 21 - March 21
April 23 - June 20
July 23 - December 19
Except as provided in the below chart, Committed Sum for each period from and
including the following dates in any calendar year to and including the
following dates in any calendar year:




June 21 - July 22
December 20 - January 20
U.S. Bank National Association
$
206,250,000


$
249,218,750


Associated Bank, N.A.
$
37,500,000


$
45,312,500


Branch Banking & Trust Company
$
105,000,000


$
126,875,000


Comerica Bank
$
105,000,000


$
126,875,000


TIAA, FSB, f/k/a EverBank
$
90,000,000


$
108,750,000


BMO Harris Bank N.A.
$
28,125,000


$
33,984,375


Sterling National Bank
$
28,125,000


$
33,984,375


Maximum Aggregate Commitment
$
600,000,000


$
725,000,000





Buyer
Committed Sum for March 22, 2019
through and including April 22, 2019
U.S. Bank National Association
$
324,218,750


Associated Bank, N.A.
$
45,312,500


Branch Banking & Trust Company
$
126,875,000


Comerica Bank
$
126,875,000


TIAA, FSB, f/k/a EverBank
$
108,750,000


BMO Harris Bank N.A.
$
33,984,375


Sterling National Bank
$
33,984,375


Maximum Aggregate Commitment
$
800,000,000





Buyer
Committed Sum for September 20, 2019
through and including November 5, 2019
U.S. Bank National Association
$
275,000,000


Associated Bank, N.A.
$
50,000,000


Branch Banking & Trust Company
$
140,000,000


Comerica Bank
$
140,000,000


TIAA, FSB, f/k/a EverBank
$
120,000,000


BMO Harris Bank N.A.
$
37,500,000


Sterling National Bank
$
37,500,000


Maximum Aggregate Commitment
$
800,000,000





Sch. BC

